Citation Nr: 1732728	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  03-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial rating for service-connected residuals of thrombophlebitis of the left leg, currently rated as 20 percent disabling prior to March 23, 2006 and 40 percent disabling since March 23, 2006.

(The issue of the Veteran's former attorney is entitled to payment of certain fees from the Veteran's past-due benefits is addressed in a separate document)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO implemented a prior Board decision, issued in July 2004, which granted service-connected disability compensation for a blood clot disorder of the Veteran's left leg.  In its decision, the RO assigned an initial disability rating of 20 percent for service-connected residuals of left leg thrombophlebitis, with an effective date of December 23, 1999 (the date VA received his initial application for disability compensation).  The Veteran filed a timely notice of disagreement, in which he argued that 20 percent was not an adequate rating.

Over the next thirteen years, the Veteran has participated in lengthy appellate proceedings before the RO, the Board, and the United States Court of Appeals for Veterans Claims (Court).  In a decision and remand, issued November 2006, the Board denied four service connection claims and remanded the thrombophlebitis rating issue to the RO with instructions to issue a statement of the case (SOC). The Court resolved the issues in that appeal by granting a joint motion for remand (JMR) in July 2008, which vacated the Board's denial of three of the service connection claims and dismissed his appeal of the other claim.  During the Veteran's appeal to the Court, the issue of an increased rating for thrombophlebitis was on remand to the RO and, thus, the July 2008 remand is not relevant to today's decision.  

In March 2015, the Veteran testified at a hearing at the Board's Central Office in Washington, DC.  The Veterans Law Judge (VLJ) who presided over that hearing later retired.  In February 2017, the Board sent the Veteran a letter informing him that the presiding VLJ was therefore unable to participate in the decision and explaining that, as a result, the Veteran had the right to a new hearing before a different VLJ.  In March 2017, the Board received a reply from the Veteran, in which he indicated that he did not wish to appear at another Board hearing.  

This issue was most recently before the Board in October 2015.  The Board issued a decision and remand, in which one service connection claim was granted and an appeal of the denial of special monthly compensation based on the need for regular aid and attendance or housebound status was dismissed.  In the October 2015 decision and remand, the issue in this case was characterized as two separate issues - whether the Veteran is entitled to an increased rating for service-connected residuals of thrombophlebitis of the left leg and whether he is entitled to an effective date prior to March 23, 2006 for his currently assigned 40 percent rating for that disability.  Since the increased rating issue comes to the Board on the Veteran's appeal of an initial rating, and the effective date assigned for service-connected disability benefits for thrombophlebitis is not on appeal, the relevant appeal period for the increased rating issue extends from December 23, 1999 to the present.  For the sake of clarity, the Board has characterized both issues as a single increased rating claim, in which the Board must review the currently assigned staged rating for the whole appeal period.

In October 2015, the Board remanded the issue of an increased rating for left leg thrombophlebitis together with separate claims for an increased rating for right leg hypercoagulation syndrome with thrombophlebitis, entitlement to a temporary total disability rating based on hospitalization for a psychiatric disorder prior to March 5, 2008 and entitlement to an increased rating for erectile dysfunction.  Both the right leg and erectile dysfunction issues were remanded with instructions to issue an SOC.  After the SOC was issued, continuing both noncompensable ratings, the Veteran filed a substantive appeal (VA Form 9) in which he indicated he only wanted to appeal the denial of a compensable rating for the right leg disability.  
After further proceedings, the RO increased the rating assigned for the right leg from zero percent to 60 percent.  After he was notified of that decision, the Veteran expressed satisfaction with his rating for the right leg and also withdrew his appeal of the denial of a temporary total rating for psychiatric hospitalization.  Since the Veteran withdrew his appeal of these benefits, an increased rating for thrombophlebitis of the left leg is the only issue which the Board must decide.   


FINDINGS OF FACT

1. Prior to March 23, 2006, service-connected residuals of thrombophlebitis of the left lower extremity were not manifested by persistent edema and stasis pigmentation.

2. Throughout the appeal period, service-connected residuals of thrombophlebitis of the left lower extremity have not been manifested by persistent ulceration or massive board-like edema.  


CONCLUSIONS OF LAW

1. Prior to March 23, 2006, the criteria for a disability rating higher than 20 percent for service-connected residuals of thrombophlebitis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

2. Since March 23, 2006, the criteria for a disability rating higher than 40 percent for service-connected residuals of thrombophlebitis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, DC 7121.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

This appeal arises from the Veteran's disagreement with the initial rating assigned after the RO granted service connection for left leg thrombophlebitis in August 2005.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  In December 2008, the RO issued a statement of the case explaining its decision to deny an increased rating for residuals of left leg thrombophlebitis.  Following the increase of the rating from 20 percent to 40 percent, the RO issued supplemental statements of the case  (SSOC) in June 2011, August 2014 and most recently in June 2016.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  The RO also obtained records from medical providers in private practice identified by the Veteran in his written statements.  The RO obtained medical reports and claims processing documents from the Social Security Administration (SSA). 

The Veteran was examined by medical professionals for the purpose of evaluating his left leg disability in December 2000, April 2002, February 2007, November 2009, July 2010 and January 2016.  Not all of the associated examination reports include findings on all of the issues relevant to this decision.  But, taken together with the previous examination reports and medical treatment records, the Board finds that the most recent January 2016 report is adequate for rating purposes.  The Board has considered the possibility of remanding this appeal for yet another medical examination, but no post-remand examination would help the Board to understand the severity of the Veteran's left leg disability before January 2016.  See 38 C.F.R. § 3.159 (d) (VA may refrain from providing assistance when there is no reasonable possibility that any assistance VA would provide would substantiate the claim).

The duty to assist also requires the Board to enforce compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In October 2015, the Board remanded the increased rating issue with instructions to obtain copies of the Veteran's VA Vocational Rehabilitation File, which the RO indicated it had reviewed in its August 2014 SSOC.  In July 2016, the RO satisfied the Board's remand orders by obtaining these records.

Having taken these steps, the Board finds that VA has satisfied its duties to notify and assist the Veteran in this case.


II. Increased Rating for Left Leg Thrombophlebitis

Legal Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO's July 2011 decision assigned a staged rating for residuals of left leg thrombophlebitis: 20 percent prior to March 23, 2006 and 40 percent since March 23, 2006.  

A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Accordingly, 38 C.F.R. § 4.14 (2016) prohibits "pyramiding" - or the assignment of multiple disability ratings for more than one service-connected disability when the symptoms of each service-connected disability duplicate or overlap with the symptoms of another service-connected disability. 

The service-connected residuals of left leg thrombophlebitis has been assigned a staged rating under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).  Under Diagnostic Code 7121, a 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A higher 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  And a total 100 percent rating is warranted with massive board-like edema with constant pain at rest.

If the rating criteria change after a claim has been filed but before the conclusion of the administrative or judicial appeal process, the Board must apply the version most favorable to the Veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled, in part in Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).   Because the initial rating issue in this case has been pending for more than seventeen years, the Board has examined the version of 38 C.F.R. § 4.104
in effect in 1999.  Because it is the same as the current criteria, the Board may decide this claim by applying the current rating criteria to the entire appeal period.  

Factual Background

On December 23, 1999, VA received the Veteran's initial claim for service connected disability compensation.  He sought benefits for five claimed disabilities, including "blood clots both legs as secondary to knee and ankle injury."  During his active duty service, it is clear that the Veteran sustained injuries to his left knee and left ankle.  Shortly after his discharge from active duty, he was admitted to a private hospital and diagnosed with deep venous thrombophlebitis.  This condition improved with the use of blood thinning medication.

The RO obtained a large volume of private medical records from 1999 and 2000, most of which concern medical treatment for a cerebrovascular accident - or stroke - which the Veteran experienced in the summer of 1999.  The hospital records also refer to an earlier stroke in 1995.  Because of his history of thrombophlebitis, a venous ultrasound of the left leg was conducted in June 1999, showing "No evidence of acute deep vein thrombosis at this time.  Chronic thrombotic resudia [sic] noted in the [left] deep vein system."  Hospital records form July 1999 indicate a history of "deep vein thrombosis in the lower extremities" which "had cleared up."  The Veteran's lower extremities were "warm and dry without any edema."  

The Veteran was transferred from the hospital which treated his stroke to a VA facility.  Records from that facility describe a left lower extremity venous Doppler study in August 1999: "There was no evidence of acute deep vein thrombosis.  There was narrowing of the popliteal vein with some slight irregularity of the wall of the vein likely due to previous thrombophlebitis."  The impression was, "No acute findings.  Probable chronic changes in the veins.  No evidence of acute thrombosis."  By late August 1999, the Veteran was able to tolerate all physical therapy exercises.  

VA treatment records from October 1999 report an unsteady gait and the Veteran's need to use a cane for balance.  The same record indicates the presence of edema in the Veteran's feet in the afternoons.  The Veteran used a wheelchair when he visited his VA psychiatrist in November 2000.

Shortly after he visited his psychiatrist, the Veteran was taken to the hospital.  The Veteran's chief complaint was that his leg was swollen and turning black.  When he reached the hospital, treatment notes indicate pain and discoloration of the ankle.  The musculoskeletal exam indicates "mild venous stasis discoloration and dermatitis of the left ankle area.  No edema or palpable cords."  The assessment was "Pain in limb. . . earlier this month on Coumadin.  No objective swelling or black discoloration on exam, only some chronic-appearing cenous stasis dermatitis around ankle."  

In December 2000, the Veteran participated in a VA-authorized examination.  The Veteran told the examiner he experienced edema and swelling, which was relieved by elevation of the leg, compression hosiery and pain medications.  He described these symptoms as "constant" and relieved by pain medications.  On examination, he had varicose veins in the left calf, but no ulceration, edema, elevated edema, stasis pigmentation or eczema on either the left or right leg.  According to the examiner, the Veteran "requires a wheelchair for ambulation because of lack of balance and he is also status post CVA with left hemiparesis."  The Veteran's gait could not "be evaluated because he has very little power on the left side so he is unable to walk."  

The diagnosis was "status post blood clots of bilateral legs secondary to hypercoagulable state."  According to the examiner, the Veteran's inability to walk was "more related to the residuals of left hemiparesis secondary to the right hemispheric [stroke] because he is unable to walk or stand."      

In January 2002, the Veteran's VA primary care physician noted that the Veteran had no ankle or pretibial edema.  The same physician wrote a letter on the Veteran's behalf in March 2002, indicating that the Veteran suffers from a congenital hypercoagulation syndrome of unknown cause.  

The Veteran reported for a second examination in April 2002.  He told the examiner that he had thrombophlebitis "with severe leg swelling."  The examiner reported that strokes in 1995 and 1999 had left residuals which made it difficult for him to walk.  According to the examiner, most of the time the Veteran used a wheelchair.  "He was brought into the office in a wheelchair.  It was difficult for the veteran to get around during the physical examination."  The Veteran had left-sided weakness, but there was no edema of the lower extremities.

The Veteran told the April 2002 examiner that he would experience pain after walking a short distance, usually 10 to 15 feet on level ground, "and that the pain is usually on his calf.  He claimed that the pain is chronic and never stops, and that he uses hot packs and medications, but he cannot remember the name of the medication.  The veteran stated that he can perform some exercise with exertion."  The examiner's diagnosis was hypercoagulation disorder with blood clots.  

A VA progress note, dated July 2002, reported intermittent edema of the left lower extremity.  According to an internal medicine note about one week later, there was no edema.  In September 2002, the Veteran testified at a personal hearing at the RO, in which he said that his legs swell "constantly . . ."  In February 2003, the Veteran's VA primary care physician once again indicated that the Veteran had no ankle or pretibial edema.  The same physician, P.P., has written many letters to VA on the Veteran's behalf.  In October 2003, he explained that, in his opinion, the application of elastic bandages to the lower extremities in 1981 likely caused his congenital hypercoagulation syndrome "to manifest itself as deep venous thrombophlebitis of the lower extremities."  

The Veteran received VA medical treatment on at least thirteen occasions between March 2004 and November 2005.  On each occasion, the treatment notes indicate either that there was no ankle or pretibial edema or that there was no leg swelling or calf tenderness.  In November 2005, the Veteran visited the Emergency Room after stepping on a nail.  Treatment notes reflect limited range of motion, pain and edema in the left lower extremity.  According to a rheumatology progress note on November 18, 2005, the left knee was swollen with a patellar tendon effusion anteriorly.  There was "pitting edema left knee to ankle" and limited motion in the left knee.  By the end of November, 2005, Dr. P.P. once again indicated that the Veteran had no ankle or pretibial edema.  

In February 2006, a VA orthopedic surgeon suggested that the left knee effusion was likely due to chronic use of the blood thinning drug Coumadin - which the Veteran constantly needs to control his hypercoagulable state.  During the same month, the Veteran reported for a VA examination of the feet.  On examination, he had no edema or varicosities in either foot.  

On March 23, 2006 - the effective date of the currently assigned increase rating from 20 percent to 40 percent - is the date of a VA attending progress note from Dr. P.P.  The note reflects an examination of the extremities and describes "1+ bilateral ankle/pretibial edema, hyperpigmentation of skin at ankle level bilat [.]"

Also in March 2006, Dr. P.P. completed a disability benefits questionnaire for residuals of left leg thrombophlebitis.  According to Dr. P.P., "the thrombophlebitis is caused by the hypercoagulation syndrome" and, in his opinion, the Veteran suffers from both.  The report indicates that, as a result of hypercoagulation syndrome, the Veteran experienced thrombophlebitis and strokes, which in turn caused a right leg disorder, coronary artery disease and brain injury/seizure.  According to Dr. P.P. residuals of thrombophlebitis consisted of chronic pain in the lower extremities.  

Between March 2006 and the next VA examination in February 2007, there are at least ten VA treatment notes from the Veterans' physician, cardiologist or podiatrist, either indicating that there was no swelling of the extremities, no pedal edema, or no ankle or pretibial edema.  

In late February 2007, the Veteran appeared for another left leg examination with a VA physician and the examiner completed a report of her findings in early March 2007.  According to the report, the Veteran complained of "chronic swelling in the left leg that comes and goes in degree but is always present."  It was worse after sitting or standing.  "His left leg is chronically larger than his right.  He complains of pain in both legs but left worse than right since 1981."  He used a manual wheel chair "or a granny walker" to ambulate.  "If using the walker, he sits and pushes with his right leg only.  Putting pressure on the left leg increases his pain."  The Veteran experienced pain in his calves walking and at rest.  "Currently his left thigh feels like it's on fire on the posterior side radiating down to his ankle.  He reports aching and fatigue after standing and walking.  He hasn't really found an effective treatment for his edema.  He can't use compression hose because they increase his chance of a clot.  Since 1981 the skin of his left leg is darker than on the right and he has noticed varicose veins on his left leg."

At the time of the examination, the Veteran lived alone, but his son checked on him daily.  He told the examiner he had once been a truck driver but has not worked in 10 years.  The examiner noted small varicose veins over the Veteran's left calf, more palpable than visible.  The examiner's assessment was that residuals of "thrombophlebitis include the left leg remaining larger than the right.  If he is more sedentary, he has increased swelling in the left leg that is uncomfortable."  There was pain in both legs, but more on the left than the right.    

In February 2008, the Veteran was briefly hospitalized for psychiatric reasons.  Nursing progress notes from this visit indicate that the Veteran had "1+ pitting edema" in both of his feet.  This hospitalization followed a period in which, according to VA treatment notes between March 2007 and February 2008, some of them by Dr. P.P., no ankle, pretibial or lower extremity edema was noted.

In March 2008, the Veteran had another appointment with Dr. P.P., who noted "trace" edema of the left ankle.  Dr. P.P. wrote another letter to the RO in September 2008, in which he clarified his opinion concerning the Veteran's diagnosis.  According to Dr. P.P., thromboangiitis obliterans or Buerger's Disease was not a correct diagnosis.  In Dr. P.P.'s opinion, a 10 percent disability rating was warranted or varicose veins, a 20 percent rating was warranted for post-phlebitic syndrome and a 20 percent rating was warranted for arthritis.  

Although Dr. P.P.'s opinions have been considered, his application of the legal rating criteria is not binding on the Board.

Between September 2008 and the next VA-authorized thrombophlebitis examination in November 2009, there are four treatment notes from Dr. P.P. indicating that, after examining the Veteran's extremities, he found no ankle or pretibial edema.  A May 2009 VA podiatry note indicates no edema or varicosities of the feet.

In November 2009, the Veteran was examined by a different physician, in part to evaluate residuals of left leg thrombophlebitis.  The examiner's report notes pain occurring at rest and left leg edema "occurring constantly which can not [sic] be relieved by foot elevation or compression hosiery."  The examiner noted dark pigmentation of the skin and eczema, but no ulceration.  An extremities examination did not reveal varicose veins.  A neurological examination indicated abnormal motor function with reduced strength in the left lower extremity.  The examiner attributed this abnormality to the effects of previous strokes.  The Veteran also had decreased sensation to pinprick and feather in the left lower extremity.  This too, the examiner wrote, "is a result of the stroke."  

The diagnosis was thrombophlebitis, left leg.  The examiner wrote that, at this time, "The claimant's condition is active."  The objective residuals were edema and findings of venous stasis changes in the left lower extremity.  Due to pain in his leg, the Veteran was unable to stand for prolonged periods.  

Between November 2009 and the next VA examination in July 2010, Dr. P.P. examined the Veteran's lower extremities in February 2010 and again in June 2010.  On both occasions, he reported that he perceived no ankle or pretibial edema.  

The Veteran was examined by another physician in July 2010.  Like the November 2009 examiner, this physician described constant left leg edema, pain at rest, eczema, and dark pigmentation of the skin.  Unlike the November 2009 report, the July 2010 report refers to "ulceration occurring intermittently."  

On examination, the physician found visible varicose veins.  According to the report, there was no ulcer present.  There was stasis pigmentation, but no eczema.  The examiner wrote, "Edema is 2+.  The lower left extremity has a visible varicose vein precisely located on the posterior leg.  It measures 4cm by 3cm.  It is superficial."   Asked to identify residuals of thrombophlebitis of the left leg, the examiner indicated persistent edema, venous stasis dermatitis and the need to be on anticoagulation therapy.  

VA primary care attending notes dated February 2012, July 2012, November 2012 April 2013 and September 2013, all indicate that the attending physician found no ankle or pretibial edema after examining the Veteran's extremities.  VA podiatry notes, dated August 2012 and November 2012, indicate no edema or varicosities.  

In September 2013, Dr. P.P. submitted another letter concerning the Veteran's thrombophlebitis of the left leg.  In the letter, Dr. P.P. identified chronic left lower extremity weakness, which he attributed to left leg thrombophlebitis.  According to Dr. P.P., this condition requires the Veteran to use a manual wheelchair to move from place to place.  

VA podiatry notes indicated no signs or symptoms of infection or ulceration in July 2013 and again in November 2013.  In May 2014, Dr. P.P. wrote a primary care note in which he indicated "recent onset" of left lower extremity edema."  The section of his note indicating the results of his examination of the extremities reads: "1+ left ankle/pretibial edema"

The most recent VA examination took place in January 2016.  The report indicates that the findings were based on an in-person examination.  According to the report, an evidence review was not requested and so no records were reviewed.  Section I of the report ("Diagnosis") identified hypercoagulation syndrome, blood clot disorder, with thrombophlebitis of the right leg and right moderate and left mild peripheral vascular disease.  

On examination, the Veteran did not have varicose veins.  Nor did he have post-phlebitic syndrome of any etiology.  According to the report, he had never undergone surgery or any revascularization procedure for his peripheral vascular disease.  His current signs or symptoms were "Claudication on walking less than 25 yards on a level grade at 2 miles per hour" in both extremities.  The report described the use of assistive devices - specifically, a walker and a scooter (both used regularly) "for balance from strokes."  

Section XII of the report ("Diagnostic Testing") indicated ankle/brachial index testing had been performed.  The right ankle/brachial index was 0.78 and the left ankle/brachial index was 0.91, both of which were abnormal.  According to the examiner, the functional impact of the Veteran's vein and artery disabilities on his ability to work was "difficulty standing and walking, which affects physical employment."  

In addition to the medical evidence, the Board has considered the Veteran's written statements and hearing testimony.  At the March 2015 Central Office hearing, the Veteran was asked about his thrombophlebitis.  He indicated that his condition had gotten worse and that, according to Dr. P.P., there was no cure and it was likely to get worse in the future.  The Veteran said that he is "never out of pain."

The Veteran wrote a brief statement in June 2010 indicating that his service-connected thrombophlebitis had increased in severity.  

Analysis

Having reviewed all the evidence, the Board finds that the staged rating assigned by the RO (20 percent prior to March 23, 2006 and 40 percent thereafter) accurately reflects the severity of the Veteran's service-connected residuals of left leg thrombophlebitis for the entire relevant appeal period.  

The criteria for the 20 percent rating assigned prior to March 23, 2006 contemplate persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Prior to March 23, 2006, the Veteran's copious medical treatment records include only one mention of intermittent edema during the appeal period - in July 2002.  Despite the Veteran's complaint of "constant" edema to the December 2000 examiner, the examiner indicated that there was no edema of the lower extremity.  VA primary care notes dated January 2002, February 2003, March 2004 and July 2005 likewise indicate that there was no lower extremity edema.  Thus, the criteria for a higher evaluation are not met prior to March 23, 2006 as the weight of the evidence does not show persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, as contemplated by a higher rating. 

Based on the medical records and examination reports, it is more reasonable to describe edema as "persistent" on and after March 23, 2006 - the currently assigned effective date for the increase from 20 percent to 40 percent.  The 20 percent rating assigned prior to that date contemplates not only "persistent" edema, but also beginning stasis pigmentation and eczema.  

The criteria for the 40 percent rating assigned since March 23, 2006 contemplate persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Ulceration was noted only in the July 2010 VA examination report.  The examiner described ulceration as intermittent, which supports the currently assigned rating.  None of the other examination reports or medical records indicates ulceration of the lower extremities.  

For this reason, the Board disagrees with the Veteran's attorney's September 2011 suggestion that a 60 percent rating is warranted based on persistent ulceration.  The argument for a 60 percent rating is inconsistent with the medical evidence indicating that it is no more than intermittent. 

The Board accepts the Veteran's statement that he has experienced one of the symptoms associated with a 100 percent rating - i.e., constant pain at rest - but the evidence does not show that the Veteran's edema has ever been "massive" or that it is characterized as "board like." 

The Veteran has submitted statements indicating that a higher rating is warranted based on "claudication" which is "a complex of symptoms characterized by pain, tension and weakness in a limb when walking is begun, intensification of the condition until walking becomes impossible, and disappearance of the symptoms after a period of rest.  It is caused by reversible muscle ischemia that occurs in occlusive arterial disease of the limbs."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 369 (32d ed. 2012).   

Although not mentioned in DC 7121, claudication is one of the criteria for rating thrombo-angiitis obliterans or Buerger's Disease.  38 C.F.R. § 4.104, DC 7115.  Some of the Veteran's records use the terms thrombophlebitis and Buerger's Disease interchangeably, although Dr. P.P. rejected a diagnosis of Buerger's Disease in his September 2008 letter.  Nevertheless, the Board has considered whether the Veteran might be entitled to a higher rating under DC 7115.  

DC 7115 authorizes a 60 percent rating for "claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less."  Id.  According to the January 2016 VA examination report, the Veteran did have claudication on walking less than 25 yards on a level grade at two miles per hour in his left lower extremity.  However, his ankle/brachial index was 0.91 - i.e., it was not "0.5 or less."  Section IV of the same report indicated the Veteran did not have persistent coldness of either extremity.  Thus, a higher rating under DC 7115 is not warranted.

The examination reports obtained prior to January 2016 did not include information about claudication.  Nor did they provide ankle/brachial index measurements.  The Board also acknowledges that the January 2016 examiner apparently did not conduct a records review before stating his findings.  Under the circumstances, however, the Board finds that the report is adequate for rating purposes due to the extremely abundant medical records obtained in this case and because the examination report reflects the severity of the Veteran's disability after he stated that he had experienced an increase in the severity of his symptoms in June 2010 and again in March 2015.  It follows from these statements that the Veteran's symptoms were more mild prior to the January 2016 examination.  

Accordingly, the Board finds that the Veteran is not entitled to a schedular rating for left leg thrombophlebitis in excess of 20 percent prior to March 23, 2006 or in excess of 40 percent since then.  

	

Extraschedular Considerations

The Veteran's former attorney has argued that the Veteran should receive an extraschedular rating because thrombophlebitis interferes with his ability to work.  

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.   A comparison between the symptoms of the Veteran's left leg disability with the established criteria shows that the rating criteria reasonably describe the Veteran's edema, stasis pigmentation and, according to the July 2010 examiner, intermittent ulceration.  The schedular criteria do not contemplate the Veteran's use of a wheelchair or the left-sided weakness or decreased sensation to pinprick noted in the November 2009 examination report.  Nor do the rating criteria account for Dr. P.P.'s September 2013 letter attributing left lower extremity weakness to residuals of blood clots in the left leg.  In August 2014, the RO awarded the Veteran a separate 100 percent rating for hypercoagulation syndrome, blood clot disorder, status post cerebrovascular accidents and right carotid artery occlusion, with chronic residuals of the loss of use of both feet.  The RO granted an effective date of March 10, 2006 for this disability, and the Veteran has not appealed the assigned effective date.

The November 2009 VA examiner opined that the lower extremity weakness and decreased sensation were most likely residuals of the Veteran's stroke.  This finding is consistent with the December 2000 examination report, which indicates that the Veteran's difficulty walking was "more related to the residuals of left hemiparesis secondary to the right hemispheric CVA because he is unable to walk or stand."  Dr. P.P. did not express an opinion as to whether, prior to March 2006, the Veteran's difficulty walking is more accurately characterized a residual of stroke or left leg thrombophlebitis.  Moreover, assigning an extraschedular rating based on the effects of stroke would potentially violate the prohibition against pyramiding.    38 C.F.R. § 4.14.        

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to residuals of left leg thrombophlebitis, the Veteran has seven service connected disabilities: (1) hypercoagulation syndrome, status post cerebrovascular accidents, with chronic residuals of the loss of use of both feet (rated 100 percent disabling); (2) recurrent major depressive disorder with psychotic features (70 percent); 3) hypercoagulation syndrome, blood clot disorder, with thrombophlebitis of the right leg (60 percent); 4) residuals of stroke, seizure disorder (10 percent); 5) degenerative joint disease of the left knee (10 percent); 6) tinea pedis (10 percent); 7) erectile dysfunction (noncompensable).  The Veteran has submitted no statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.



ORDER

Entitlement to an increased initial rating for service-connected residuals of thrombophlebitis of the left leg, currently rated as 20 percent disabling prior to March 23, 2006 and 40 percent disabling since March 23, 2006, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


